Filed 4/3/13 P. v. Harris CA4/2

                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
   California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
 certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
                     certified for publication or ordered published for purposes of rule 8.1115.


      IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             FOURTH APPELLATE DISTRICT

                                            DIVISION TWO



THE PEOPLE,

        Plaintiff and Respondent,                                  E055516

v.                                                                 (Super.Ct.No. RIF142633)

DONTA DEMETRUS HARRIS,                                             OPINION

        Defendant and Appellant.



        APPEAL from the Superior Court of Riverside County. Gary B.

Tranbarger, Judge. Affirmed.

        Richard de la Sota, under appointment by the Court of Appeal, for

Defendant and Appellant.

        Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant

Attorney General, Julie L. Garland, Assistant Attorney General, Andrew Mestman

and Steve Oetting, Deputy Attorneys General, for Plaintiff and Respondent.

        Following a jury trial, defendant and appellant Donta Demetrus Harris was

convicted of one count of first degree murder and three counts of willful,
                                                        1
deliberate and premeditated murder. On this appeal, he contends the sentencing

court erred in staying rather than striking a three-year enhancement for personally

inflicting great bodily injury on one of the surviving victims. We disagree and

affirm the conviction.

                FACTUAL AND PROCEDURAL BACKGROUND

       When a fracas developed at a basketball court among several individuals,

defendant fired several shots into a group of men. He shot four men, killing one

and inflicting crippling injuries on another.

       As a result, he was charged with one count of murder (Pen. Code, § 187,

count 1),1 and three counts of willful, deliberate and premeditated attempted

murder (§§ 187/664, counts 2-4). As to each of the four counts, it was alleged that

the defendant personally and intentionally discharged a firearm, causing death or

great bodily injury. (§ 12022.53, former subd. (d).) As to count 2, the amended

information alleged that the defendant personally inflicted great bodily injury upon

the victim who sustained a paralyzing injury. (§ 12022.7, subd. (a).) It was also

alleged that defendant had suffered a prior strike conviction.

       Following a jury trial, defendant was found guilty of one count of first

degree murder, and three counts of attempted deliberated murder. The allegations

that defendant had discharged a firearm, causing death or great bodily injury under

section 12022.53, former subdivision (d), were found true as to each count. The

verdict forms did not contain a separate finding that defendant personally inflicted

       1   Statutory references are to the Penal Code unless otherwise stated.
                                           2
great bodily injury upon the victim in count 2. After a bench trial, the trial court

subsequently found the prior strike conviction to be true.

       Defendant was sentenced to a 114-year-to-life term, composed as follows:

for count 1, 25 years to life, doubled as a result of the prior strike, plus 25 years to

life based on the enhancement under section 12022.53, former subdivision (d); for

count 2, 14 years to life, plus another 25 years to life for the enhancement under

12022.53, former subdivision (d). The court also imposed a three-year term for

the enhancement under section 12022.7 for count 2, but stayed the sentence under

section 654. The sentences for counts 3 and 4 were ordered to run concurrently.

                                        ISSUE

       The sole issue defendant raises on this appeal is that the trial court should

have stricken the three-year enhancement as to count 2 for inflicting great bodily

injury under section 12022.7, subdivision (a), because the jury did not render a

verdict as to that specific enhancement.

       The People argue that the amended information properly charged the

enhancement, and the jury found the necessary operative facts to justify its

imposition.

                                     ANALYSIS

       Section 12022.7, subdivision (a), reads as follows: “Any person who

personally inflicts great bodily injury on any person other than an accomplice in

the commission of a felony or attempted felony shall be punished by an additional

and consecutive term of imprisonment in the state prison for three years.”

                                           3
       Defendant contends that the trial court had no authority to impose a term of

imprisonment for this enhancement as to count 2 because it was neither admitted

nor found to be true by the trier of fact. In this case, the trial court failed to

instruct the jury with respect to the section 12022.7 allegation or to provide the

jury with an appropriate verdict form.

       The People counter that the jury found defendant guilty for deliberate and

premeditated attempted murder with respect to this count. As it indicated on the

verdict form, the jury found that with respect to this count, defendant did

intentionally discharge a firearm causing great bodily injury or death in the

commission of count 2. The People contend that the jury was not required to

render a special true finding in order for the court to impose the enhancement.

Section 1170.1, subdivision (e), merely requires that the enhancement be found

true by the trier of fact, but there is no express requirement of a separate finding.

It submits that the findings that the jury did make are sufficient to show under the

facts of this case that it found defendant personally inflicted great bodily injury

during the commission of the attempted murder alleged in count 2. We agree.

       A finding that the section 12022.53, former subdivision (d) enhancement is

true does not in theory necessarily mean that the section 12022.7 enhancement is

also true. In order for the section 12022.53, former subdivision (d) enhancement

to be true, the defendant has to personally and intentionally discharge a firearm

during the commission of an enumerated felony and proximately cause death or

great bodily injury to another person. The elements of the section 12022.7

                                            4
enhancement require that the jury find that the defendant personally inflicts great

bodily injury during the commission of a felony. “Proximately causing” and

“personally inflicting” injuries are two different things. (People v. Bland (2002)

28 Cal. 4th 313, 336-337.) As the Supreme Court has explained, for example, an

aider and abettor of a crime can commit a direct act, such as affirmatively

blocking a victim’s exit, which proximately causes injury but does not constitute

personal infliction of an injury. (People v. Bland, supra, 28 Cal.4th at p. 337;

People v. Cole (1982) 31 Cal. 3d 568, 571.)

       Although we agree with defendant that there is a distinction in theory

between the elements of these enhancements, the jury’s verdict in this case reveals

that it found to be true the factual elements of both the 12022.7 enhancement, as

well as the 12022.53, former subdivision (d) enhancement. Here, defendant was

the only shooter, and the conclusion is inescapable that he personally as well as

proximately caused the injury to the victim. In light of the information, evidence,

and its express findings, it is clear that the jury found the facts necessary to find

defendant personally inflicted great bodily injury on the victim alleged in count 2.

(See People v. Bautista (2005) 125 Cal. App. 4th 646, 654-656.) Moreover, any

error in failing to instruct the jury or have it make a specific finding on the section

12022.7 enhancement was harmless beyond a reasonable doubt. (People v.

Marshall (1996) 13 Cal. 4th 799, 849-852; People v. Prieto (2003) 30 Cal. 4th 226,

254-255 [failure to submit question of great bodily injury to jury held harmless

where defendant murdered victim].)

                                           5
                                 DISPOSITION

     The judgment is affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                               KING
                                                      Acting P. J.


We concur:


MILLER
                       J.


CODRINGTON
                       J.




                                      6